Citation Nr: 0943921	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include osteoarthritis, as secondary to a 
service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1958 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran was granted service connection for a left 
knee injury, status post medial meniscectomy with traumatic 
arthritis, effective October 1981, and the rating was amended 
to a left total knee arthroplasty, effective May 1997.

2.  The weight of the evidence establishes that the Veteran's 
current right knee disability was caused or aggravated by his 
service-connected left knee disability.


CONCLUSION OF LAW

The Veteran's right knee disability is proximately due to, or 
the result of, complications of his service-connected left 
knee disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2006 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant the Veteran's service 
connection claim is completely favorable, no further action 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  
Where a disease is diagnosed after discharge, service 
connection may be granted when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Under 38 C.F.R. § 3.310(a), secondary service connection may 
be granted for a disability that is proximately due to, or 
the result of, a service-connected disease or injury.  The 
evidence must show that a current disability exists and that 
the current disability was either caused or aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  The Board notes that the 
provisions of 38 C.F.R. § 3.310 were amended effective 
October 10, 2006.  The new provisions require that service 
connection may not be awarded based on aggravation without 
establishing a pre-aggravation baseline level of disability 
and comparing it to the current level of disability.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the amendment was merely to implement the 
requirements of Allen, the new provisions amount to a 
substantive change to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Therefore, the Board will apply the older version of 38 
C.F.R. § 3.310 to the Veteran's claim, which is more 
favorable because it does not require the establishment of a 
baseline before an award of service connection may be made. 

In this case, the Veteran's service records reflect treatment 
for a left knee condition starting in 1968, but there are no 
complaints or treatment for a right knee condition.  The 
Veteran was granted service connection for a left knee 
injury, status post medial meniscectomy with traumatic 
arthritis, effective October 1981.  See March 1982 rating 
decision.  The Veteran subsequently had a left total knee 
replacement, and his rating was amended accordingly, 
effective May 1997.  See, e.g., August 2004 rating decision.  
The Veteran seeks service connection for a right knee 
disability, which he asserts was caused by his service-
connected left knee disability.   
 
The Board first finds that the evidence of record establishes 
a current right knee disability.  Specifically, post-service 
treatment records reflect that the Veteran began experiencing 
right knee symptoms in September 2003, when his right knee 
"gave out."  An X-ray revealed degenerative arthritis and a 
probable torn medial meniscus.  The Veteran underwent 
arthroscopic surgery a few weeks later, but he continued to 
have persistent right knee symptoms.  In March 2005, the 
Veteran had a right total knee replacement.  See treatment 
records from Dr. Ryan and Dr. Thomas, December 2004 letter 
from Dr. Thomas, July 2005 letter from Dr. Ryan.  As such, 
the remaining inquiry is whether the Veteran's current right 
knee disability was caused or aggravated by his service-
connected left knee disability. 

With regard to the etiology of the Veteran's right knee 
disability, the Veteran was afforded a VA examination in May 
2004.  The examiner recorded that the Veteran was mildly 
overweight and had an antalgic gait, and an X-ray showed 
right knee osteoarthritis.  The examiner noted that the 
Veteran's gait may have been altered for many years due to 
his 1968 left knee injury.  However, the examiner stated that 
he was "unaware of any specific literature" to support the 
development of degenerative arthritis in one knee based on an 
abnormal gait pattern as a result of traumatic arthritis in 
the other knee.  The examiner further stated that 
degenerative arthritis has also been linked to other such 
factors as obesity.  The Board notes that these statements 
are of a general nature and do not specifically pertain to 
the Veteran's claimed disability.  However, a fair reading of 
the examination report reflects a negative opinion as to the 
relationship between the Veteran's knee disabilities.

The Veteran has submitted opinions from his treating 
physicians in rebuttal of the VA examiner's opinion.  In a 
November 2004 letter, Dr. Furey stated that, given the 
longevity and intensity of his left knee pain, the Veteran's 
current, ongoing right knee symptoms are as likely as not 
secondary to his service-connected left knee disability.  Dr. 
Furey further stated that there is a direct correlation 
between the Veteran's current right knee condition and his 
service-connected left knee disability due to the many years 
of compensatory abnormal weight bearing and ambulation.  

In a December 2004 letter, Dr. Thomas stated that the 
Veteran's long-standing left knee disability has resulted in 
compensatory damage to the right knee.  He further stated 
that it is as likely as not that the Veteran's right knee 
disability is secondary to his left knee traumatic arthritis 
and left total knee arthroscopy.  The Board observes that the 
claims file includes treatment records from Dr. Thomas dated 
from December 2002 through March 2005, which reflect 
treatment for right and left knee conditions, as well as 
other conditions.

The Board notes that the Veteran has also submitted a July 
2005 letter from his orthopedic surgeon, Dr. Ryan.  Dr. Ryan 
stated that the Veteran had degenerative changes in both 
knees when he underwent right knee arthroscopic surgery in 
September 2003, and that such changes "may be" related to a 
previous knee injury.  However, such language is too 
equivocal to constitute a positive nexus opinion as to the 
Veteran's right knee disability.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical professional's use of 
equivocal terms such as "may" or "may not" is too 
speculative to constitute a definitive opinion on issue of 
causation).

Based on the foregoing, the Board finds that the weight of 
the evidence establishes that the Veteran's current right 
knee disability, to include osteoarthritis, was caused or 
aggravated by his service-connected left knee disability.  
Specifically, two of the Veteran's treating physicians, Dr. 
Furey and Dr. Thomas, have stated that his right knee 
disability is at least as likely as not related to his 
service-connected left knee disability.  Such opinions are 
based on direct knowledge of the Veteran's right and left 
knee disabilities and are supported by reasonable rationale.  
The Board notes that Dr. Furey is a chiropractor and Dr. 
Thomas is a doctor of osteopathy; therefore, both physician 
would have specialized knowledge concerning the joints.  
Further, Dr. Thomas acts as the Veteran's family physician 
and, consequently, was aware of other factors that may have 
contributed to his knee symptoms, including being overweight.  
While the May 2004 VA examiner indicated that the Veteran's 
right knee disability may be related to his weight and the 
examiner was "unaware" of any possible correlation between 
his two knee disabilities, there is no indication that the VA 
examiner had any special knowledge concerning orthopedics.  
As such, the 




	(CONTINUED ON NEXT PAGE)



Board finds that the positive nexus opinions of Dr. Furey and 
Dr. Thomas outweigh the opinion expressed by the May 2004 VA 
examiner.  Accordingly, the Veteran is entitled to service 
connection for his right knee disability, to include 
osteoarthritis, as secondary to his service-connected left 
knee disability. 


ORDER

Service connection for a right knee disability, to include 
osteoarthritis, as secondary to a service-connected left knee 
disability is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


